Opinion by
Watkins, J.,
This is an unemployment compensation case in which the claimant was denied benefits under the provision that, “his unemployment is due to voluntarily leaving work without cause of a necessitous and compelling nature. . . .” Section 402(b) of the Unemployment Compensation Law, 43 PS §802(b). The Bureau of Employment Security, the Referee and the Board of Review, all, so decided.
The board found that the claimant, Archibald Eckley, 60 years old, was last employed as a fireman and janitor by Scotty Fashions, Lehighton, Pennsylvania. During the summer months he received $15 a week for sweeping out the mill and during the winter months, when he was required to fire the furnace, he received $30 a week.
The plant was shut down for lack of orders and claimant was asked to continue working until the plant reopened at the rate of $15 per week. This was based on the fact that he would not be required to keep the same heat as when the plant was operating. However, he found that it took more time than he anticipated and so on December 11, 1958, he discussed the matter of more money for the work with his manager, who advised him that he would give him an answer on Monday, December 15, 1958. He refused to wait until December 15, and immediately quit. Continued work was available had he not done so.
*95In the application of these facts, we agree with the board that it is incumbent upon an employe who finds it necessary to leave work, to take reasonable steps to maintain the employment relationship. Maltese Unemployment Compensation Case, 190 Pa. Superior Ct. 123, 152 A. 2d 773 (1959). The action of this claimant in refusing to wait for a decision, as to increase in wages, from December 11, 1958 until December 15, 1958, was unreasonable. “Claimant having voluntarily quit his employment because of the refusal of the employer to increase his wages did so without a cause of a necessitous and compelling nature.” Ganzen Unemployment Compensation Case, 182 Pa. Superior Ct. 149, 126 A. 2d 529 (1956).
Decision affirmed.